OPINION OF THE COURT
PER CURIAM:
On August 3, 1975, James E. Jackson, Jr., appellant, was arrested and charged with murder. Appellant was tried nonjury before the Honorable Alex Bonavitacola and found guilty of voluntary manslaughter. Post-verdict motions were filed and argued on March 10, 1976. The motions were denied and on April 14, 1976, appellant was sentenced to 2lh to 10 years in the state correctional institution at Grater-ford. Appellant now appeals to this court raising two issues.
First, appellant contends that the Commonwealth failed to prove that he fired the bullet which killed the decedent. Secondly, appellant contends that the evidence established as a matter of law that he was acting in self-defense. We have examined appellant’s arguments and find them to be without merit.
Judgment of sentence affirmed.